Citation Nr: 1343327	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected disabilities.   

2.  Entitlement to service connection for degenerative joint disease of the bilateral knees, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a travel Board hearing in March 2013.  In May 2013, the Board reopened and remanded the issues on appeal.  In August 2013, the Board again remanded the Veteran's claims for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the Veteran's claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claims can be promulgated.  

The Veteran contends that he sustained an injury to his knees and back during service when the leg of a Howitzer gun struck him in the left shoulder causing him to fall to the ground.  In the alternative, he contends that his claimed bilateral knee and back disabilities are caused or aggravated by service-connected disabilities.  

The Veteran's claims were last remanded by the Board in order for a VA examiner to clarify a medical opinion.  When the examiner initially examined the Veteran in June 2013, the examiner based her negative opinion, in part, on a lack of documentation of injury to the back and knees in the service treatment reports.  At the time of the most recent remand, the examiner was requested to consider the Veteran's lay statements regarding the incurrence of injuries to his back and knees at the time of his injury in service and his statements regarding a continuity of symptomatology since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner was also requested to render an opinion regarding whether the Veteran's claimed back and knee disabilities were caused or aggravated by any service-connected disability.  

In October 2013, the claims file was returned to the examiner who conducted the June 2013 VA examination.  The examiner once again opined that the Veteran's claimed bilateral knee and lumbar spine disabilities were less likely than not causally related to service.  The examiner based her negative opinion for direct service connection on a lack of documentation in the Veteran's service treatment reports and because the disabilities manifested many years after service.  She failed to consider the Veteran's statements of a continuity of symptomatology since service.  Additionally, she opined that it was less likely than not that the claimed bilateral knee and lumbar spine disabilities were caused or aggravated by the Veteran's service-connected right and left shoulder disabilities or his service-connected cervical spine disability.  However, the examiner's rationale for this conclusion was again based on a lack of documentation in the service treatment reports and because the Veteran's claimed bilateral knee and lumbar spine disabilities manifested so many years after service.  The examiner's rationale is flawed.  A claim of secondary service connection includes consideration of whether the claimed disabilities were caused or aggravated by a service-connected disability and the examiner's rationale does not seem to consider whether either the claimed bilateral knee or lumbar spine disabilities were aggravated by any service-connected disability.   

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998). Consequently, another etiology opinion should be obtained to properly adjudicate the claims on appeal.

VA outpatient treatment reports dated through July 2013 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after July 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated since July 2013.

2.  Then, arrange for the Veteran's claims file to be reviewed by an examiner, if possible, an examiner other than the examiner who conducted the June 2013 VA examination and provided the addendum opinion in October 2013.  If an examination is deemed warranted by the examiner, then one should be scheduled.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis of the lumbar spine and both knees is causally related to active service.  The examiner should consider the effect, if any, of the conceded in-service injury during which the leg of a howitzer gun struck the Veteran in the left shoulder causing him to fall to the ground, and the Veteran's statements regarding the in-service injury and symptoms since service. 

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis of the lumbar spine and both knees was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected arthritis of the cervical spine and left shoulder and right shoulder strain with degenerative joint disease.  The Veteran's statements re history and symptoms should be considered.

The examiner must clearly outline the rationale for all opinions expressed with citation to medical literature, if possible.  If any requested opinion cannot be given, the examiner should specifically state the reason(s) why.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

